NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-0169-17T4


JUAN C. GARCIA,

          Plaintiff-Respondent,

v.

MARIA F. GARCIA,

     Defendant-Appellant.
__________________________

                    Submitted November 5, 2018 – Decided December 10, 2018

                    Before Judges Messano and Gooden Brown.

                    On appeal from Superior Court of New Jersey,
                    Chancery Division, Family Part, Hudson County,
                    Docket No. FM-09-1817-16.

                    Malcolm Blum, attorney for appellant.

                    Santo V. Artusa, Jr., attorney for respondent.

PER CURIAM
      In this post-judgment matrimonial matter, defendant (mother) appeals

from the provision of the August 2, 2017 Chancery Division order, emancipating

the parties' daughter, J.G., born August 1996. We affirm.

      The parties married in 1995 and divorced in 2016. The Dual Judgment of

Divorce (DJOD) incorporated a property settlement agreement (PSA) that

designated defendant the parent of primary residence and obligated plaintiff to

pay child support for J.G., the parties' only child. When the parties signed the

PSA, J.G. had "graduated from high school" and was attending "Hudson County

Community College." According to the PSA, each party agreed to contribute

fifty percent towards J.G.'s "tuition and college related costs."

      Regarding emancipation, the PSA provided in pertinent part that "the child

shall be deemed emancipated, and the parties' legal obligation to support her

shall end, upon the first to occur of the following events:"

            [1] The child engaging in or having the ability to
            engage in full-time employment and is therefore not
            [in] full-time attendance at college or a recognized
            post-secondary educational/training program, unless
            for good cause shown, except and provided that:

                   (a) Engagement of the child in partial
                   employment shall not be deemed an
                   emancipating event[;]

                   (b) Engagement by the child in full[-]time
                   employment during vacation and summer

                                                                        A-0169-17T4
                                        2
                  periods shall not be             deemed     an
                  emancipating event . . . .

            [2] The completion of four . . . years of full-time
            undergraduate college studies or the attainment of a
            Bachelor's degree by the child, whichever shall occur
            first. It is the parties' intention that emancipation of the
            child shall only be deferred for four . . . consecutive
            years of college whether or not the child has graduated
            within that four year period[.]

      On June 9, 2017, plaintiff moved to emancipate J.G. and terminate child

support, asserting that J.G. was "working full[-]time" and "not in school." In

opposition, defendant certified that J.G. was only "working part[-]time," and her

"work hours [varied] between [eight] to [twelve] hours per week." Further,

according to defendant, J.G. was "taking a full[-]time curriculum towards an

Associate Degree," after which "she intends to continue with her college

education to obtain a four (4) year degree." In support, defendant provided a

copy of J.G.'s grades from Hudson County Community College. However, the

document indicated that for the Fall 2016 and Spring 2017 semesters, J.G. failed

to maintain a full-time credit load, resulting in her receiving less than twelve

credits per semester.

      On July 7, 2017, the parties appeared for oral argument on the motion.

The motion judge adjourned the motion to allow defendant to "provide an

official transcript" for J.G. Upon receipt of the records, on August 2, 2017, the

                                                                           A-0169-17T4
                                         3
judge granted the motion on the papers, emancipating J.G. effective the date

plaintiff filed the motion. In a written decision accompanying the August 2

order, the judge determined that defendant "ha[d] not met her burden of proof"

and "failed to show [J.G.] ha[d] been attending Hudson [County] Community

College uninterrupted on a full[-]time basis" as required by the PSA. According

to the judge, "if [J.G.] enrolled in the Fall of 2016, she should have [four]

semesters of courses with [twelve] credits per semester." Instead, she "[did] not

provide [proof of enrollment for] more than [two] semesters." This appeal

followed.1

      On appeal, defendant argues she adduced sufficient facts to meet her

burden of proof and the judge erred in determining otherwise. In the alternative,

defendant asserts that "[a]t a minimum, the facts presented . . . amounted to

contested material facts," necessitating a plenary hearing. We disagree.

      We generally defer to the Family Part's fact-finding because of the court's

expertise in family matters and ability to make credibility determinations. N.J.



1
  On October 17, 2018, we granted defendant's motion to supplement the record
with J.G.'s transcript from Bergen County Community College where she
apparently transferred for the Fall 2017, Spring 2018, and Fall 2018 semesters.
We now conclude that the motion was improvidently granted because the motion
judge adjudicated the motion that is the subject of this appeal without the benefit
of those transcripts.
                                                                           A-0169-17T4
                                        4
Div. of Youth & Family Servs. v. F.M., 211 N.J. 420, 448 (2012). We defer to

a judge's findings of fact unless they lack support in the record or are

inconsistent with the substantial, credible evidence. Rova Farms Resort, Inc. v.

Inv'rs Ins. Co., 65 N.J. 474, 483-84 (1974). However, where "no hearing takes

place, no evidence is admitted, and no findings of fact are made," we owe no

deference to the trial court's conclusions. N.J. Div. of Youth & Family Servs.

v. G.M., 198 N.J. 382, 396 (2009). Likewise, we owe no special deference to a

trial court's "interpretation of the law and the legal consequences that flow from

established facts." Manalapan Realty, L.P. v. Twp. Comm. of Manalapan, 140

N.J. 366, 378 (1995).

      Here, defendant challenges the court's determination that J.G. was

emancipated.    There is a rebuttable presumption against emancipation for

individuals under the age of eighteen. Newburgh v. Arrigo, 88 N.J. 529, 543

(1982); Dolce v. Dolce, 383 N.J. Super. 11, 17 (App. Div. 2006).           While

attaining the age of eighteen "establishes prima facie, but not conclusive, proof

of emancipation," Newburgh, 88 N.J. at 543, emancipation "does not occur . . .




                                                                          A-0169-17T4
                                        5
automatically, by operation of law, simply by reason of the dependent child

reaching the age of" eighteen. Dolce, 383 N.J. Super. at 17. 2

      "Whether a child is emancipated at age [eighteen], with the correlative

termination of the right to parental support," requires a fact-sensitive inquiry,

Newburgh, 88 N.J. at 543, to determine if "the child has moved 'beyond the

sphere of influence and responsibility exercised by a parent and obtains an

independent status of his or her own.'" Dolce, 383 N.J. Super. at 17-18 (quoting

Filippone v. Lee, 304 N.J. Super. 301, 308 (App. Div. 1997)). Thus, "[a] court's

emancipation 'determination involves a critical evaluation of the prevailing

circumstances including the child's need, interests, and independent resources,

the family's reasonable expectations, and the parties' financial ability, among

other things.'" Llewelyn v. Shewchuk, 440 N.J. Super. 207, 216 (App. Div.

2015) (quoting Dolce, 383 N.J. Super. at 18).




2
   Effective February 1, 2017, under N.J.S.A. 2A:17-56.67, "a child support
obligation shall terminate by operation of law without order by the court when
a child reaches [nineteen] years of age," N.J.S.A. 2A:17-56.67(a); however, "a
custodial parent . . . [may] seek[] the continuation of child support beyond the
date the child reaches [nineteen] years of age" by demonstrating that "the child
is a student in a post-secondary education program and is enrolled for the
number of hours or courses the school considers to be full-time attendance
during some part of each of any five calendar months of the year[.]" N.J.S.A.
2A:17-56.67(b)(1)(b).
                                                                         A-0169-17T4
                                       6
      The court must also consider whether there is an agreement between "the

parties to voluntarily extend the parental duty of support beyond the presumptive

age of emancipation."      Dolce, 383 N.J. Super. at 18.        Where a parent

"undertak[es] to support a child beyond the presumptive legal limits of parental

responsibility[,]" the "parental obligation is not measured by legal duties

otherwise imposed, but rather founded upon contractual and equitable

principles." Ibid. (citations omitted).

      Indeed, "[s]ettlement of disputes, including matrimonial disputes, is

encouraged and highly valued in our system." Quinn v. Quinn, 225 N.J. 34, 44

(2016).   "Therefore, 'fair and definitive arrangements arrived at by mutual

consent should not be unnecessarily or lightly disturbed.'" Ibid. "As contracts,

PSAs should be enforced according to the original intent of the parties," J.B. v.

W.B., 215 N.J. 305, 326 (2013), and "a court should not rewrite a contract or

grant a better deal than that for which the parties expressly bargained." Quinn,

225 N.J. at 45. Thus, "absen[t] . . . unconscionability, fraud, or overreaching in

the negotiations of the settlement," Miller v. Miller, 160 N.J. 408, 419 (1999),

"when the intent of the parties is plain and the language is clear and

unambiguous, a court must enforce the agreement as written, unless doing so

would lead to an absurd result." Quinn, 225 N.J. at 45.


                                                                          A-0169-17T4
                                          7
       Here, the PSA extended J.G.'s emancipation beyond the presumptive age.

The parties do not dispute that the PSA was entered into "by consensual

agreement, voluntarily and knowingly," was "fair and equitable," and was

therefore binding. Dolce, 383 N.J. Super. at 18. Plaintiff sought a determination

that J.G. was emancipated under the terms of the agreement. We are satisfied

there was substantial, credible evidence supporting the judge's determination

that J.G. did not attend four semesters of college with at least twelve credits per

semester, and was therefore not a full-time college student as required under the

PSA.    Accordingly, the judge correctly concluded plaintiff established the

agreed upon condition for the emancipation of J.G. under the PSA.

       Affirmed.




                                                                           A-0169-17T4
                                        8